Opinion bv
Mb. Justice Dean,
There is compressed in the question involved, as stated by appellant’s counsel, the entire history of this case, “ Has a railroad company incorporated under the general railroad laws of 1868 and its supplements, the power to enter upon, occupy and. cross the streets of a municipality without the consent of the municipality? ” The company is organized under and derives its being from the general railroad act. Section 12 of the Act of April 4, 1868, P. L. 62, reads :
“ This act shall not be so construed as to authorize the formation of street passenger railway companies, to construct passenger railways under or by virtue of its provisions in any city, or borough of this commonwealth, nor to authorize any corporations, formed under this act, to enter upon and occupy any street, lane or alley, in any incorporated city in this common*19wealth, without the consent of such city having been first obtained.”
The defendant desires to cross the city without its consent; just what street it will occupy or to what extent, it is not material to inquire. If the answer to the question involved be determined solely by the powers of defendant under the statute authorizing its incorporation, we would not attempt to answer it by trying to prove that two and two make four, not five, but would at once say, clearly, it has no such power; but the court below and appellee’s counsel say we must write into the act of 1868, this much of section 1, article 17 of the constitution of 1874: “ Any association or corporation organized for the purpose shall have the right to construct and operate a railroad between any points within the state, and to connect at the state line with railroads of other states.”
The court was of opinion that if the act of 1868 forbids mere crossing of the city without its consent, then, to that extent, it is in conflict with the constitution, and the statute must give way. It will be noticed the language is general. At the adoption of the constitution, no legislation conferred such powers on railroads as claimed here. The act of 1849 and its supplements, and the act of 1868 express the scope and limits of their powers at the time of the adoption of the constitution. That instrument would not enlarge these limits unless, the intention to do so was clearly expressed or plainly to be implied. In Cronise v. Cronise, 54 Pa. 255, we said: “ The constitution is to be interpreted with reference to previous legislation of the state, and powers always previously exercised by the legislature remain to them, unless expressly or impliedly prohibited.” And this is the doctrine of the text writers. See Cooley on Consti. Limitations, 57, and Story on the Constitution, chap. 5. Where a power theretofore, has always been exercised by the legislature, a constitutional withdrawal of it by the people must be plain. If doubtful, it will not be made clear by construction. The people through the legislature have unlimited power, except, where they impose upon themseives constitutional restraints. If the words of the instrument convey a definite meaning involving no contradiction of other parts of it, they are to receive their obvious meaning. The learned judge of the court below, is of opinion, that the general purpose of this clause was to encourage *20competition between railroad companies and the particular intent was to take away the power of the legislature to smother it by discriminating between different companies. We are not inclined to question the general correctness of these observations, but we think his conclusion that this general purpose gives a specific meaning, such as he gives here to the words “ between any points within the state” is not warranted by any authoritative rule of interpretation.
The cases cited do not meet the point raised here; the subject-matter in those cases was different and the decisions must be understood with reference thereto. For example Commonwealth v. Erie, etc., Railroad Company, 27 Pa. 339. The railroad company was authorized by its charter to build a road from the borough line as fixed at the date of the charter; after-wards the borough was enlarged ; the company asserted a right to build the road from a point sixty rods south of the old borough line. It was held that the change in the limits did not authorize the company to change the terminal. In Western Penna. Railroad Company’s Appeal, 99 Pa. 155, the question was, what were the rights of the railroad company to change its terminal after it had entered into the city by the latter’s express authority ? Penna. Railroad Company v. Marchant, 119 Pa. 541, was a construction of section 8, article 16 of the constitution on an entirely different subject from that in section 1, article 17, the one under consideration. The question here, is not what construction is to be placed upon the words of a statute or a charter passed after the adoption of the constitution, but what construction is to be placed upon the constitution in view of the legislation existing at the adoption of that instrument? The answer is that given in Cronise v. Cronise, supra, “ The constitution is to be interpreted with reference to previous legislation of the state and powers always previously exercised by the legislature.” The constitution, we may assume, with the court below, sought to encourage railroad competition; the act of 1868 promoting that object was fully before tbe convention; it gave the absolute right to any railroad company to construct a railroad between any two points within the. state, just what the constitution aimed to- accomplish. Under this act, all the large cities with traffic demands, the sea and state boundaries of other states, could be reached *21without discrimination by the act of the legislature. But this act could be amended, modified or repealed by the same power which passed it; therefore, any change must be placed beyond the reach of the legislature. This was plainly the object of section 1, article 17, and the only object. The court below carries it further, and holds that “ between any points within the state ” means through, under or over any city within the the state without its consent, notwithstanding the plain inhibition of the act of 1868. Whether the legislature in the exercise of its sovereignty, could, by express language, grant to railroad corporations, the right to occupy the streets, lanes and alleys of a municipal corporation without the consent of the latter, is not involved in the issue before us and we intimate no opinion thereon. What we do decide is, that the implication from the constitutional provision is too far fetched ; it is more than doubtful; it reaches into the conjectural, goes entirely too far; if carried to its legitimate conclusion, then a railroad can be run through any burial ground, place of public worship or dwelling house from which they were excluded by the general railroad act of 1849. The learned counsel for appellee does not shrink from the conclusion the reasoning of the court below fairly leads to, for he says in his printed argument, after giving the same constitutional interpretation :
“We must conclude, therefore, that the defendant railroad company has the right to build its line between any two points in the state without limitation by the courts or individuals or restrictions in any degree whatever, except that residing in the discretion of its board of directors.”
While one object of the constitution probably was to encourge competition between carrying corporations, it just as plainly sought to promote another object, that is, by the prohibition of all local legislation to encourage self-government by the people under general laws providing for local control of their local affairs. It would require a very plain mandate of the constitution to move us to interpret the section in question, as one practically handing over to railroad corporations the authority to control, occupy and obstruct the streets and highways of a great city, in disregard of the convenience of citizens. While the interest of the carrying corporation and the municipal one are not in themselves antagonistic, they may easily be*22come so by selfishness and indifference to each other’s rights. It is to the interest of the citizen that his city should grow and expand; with its growth commercially and industrially the railroad thrives. This, however, is only sound theory; in practice, the railroad without regard to the city very often assumes that its only interest is to make money for its stockholders. It is, therefore, of the utmost importance to the well-being of the city, that it should control its means of local business and social communication. In no reasonable interpretation of section 1, article 17 of the constitution, having regard to the legislation then existing and other parts of the same instrument, can we see that it intended, with the act of 1868 plainly before the convention, to take away from the municipal government the control of its streets and highways as argued by appellee and decided by the court below.
The decree is therefore reversed, the bill reinstated and injunction directed to issue as prayed for.